DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s Response to the previously made Election/Restriction requirement dated 16 Jun 22 indicated that they elect Group 1 (encompassing Claims 29-46) with traverse.  The traversal is on the grounds that shared technical feature A is a special shared technical feature because it does contribute over the prior art of record despite the Mancosu reference being utilized in the international search report as a 102 reference (i.e. an “X” reference) against at least the independent claims.  Applicant argues that because Mancosu only (allegedly) considers a single passage of the monitoring unit to determine whether the measured quantity has a value representative of a passage of the monitoring unit in correspondence with the contact area, then that determination cannot be “to obtain a first number of passages” (which is (allegedly) always one).  Examiner is not persuaded by this argument for four reasons.  Firstly, a single wheel revolution is still a first number of passages (e.g. one).  There is nothing in the claims that limit that first number to be only numbers other than one.  Secondly, the cited-to portion of Mancosu in the response states that “a curve is defined (i.e. calculated) that represents the radial deformation…within a time interval corresponding to a wheel revolution (Fig. 2)”, which indicates that the “obtained first number of passages” per Mancosu may actually be considered a number between 0 and 1 (as the start of the time interval is 0 passages and the end of the time interval is 1 passage, so all the data points going into that calculated curve are based on “obtaining a first number of passages” ranging/starting from 0 to/ending at 1, while associating those number of passages each with a value for the radial deformation and an equivalent time period in seconds – which per Fig. 2 shows 0 passages being -0.06 seconds, 0.5 passages being 0 seconds, and 1 passage being 0.06 seconds).  Thirdly, even if, arguendo, (a) Mancosu was only obtaining a first number of passages always being one, and (b) the claims did somehow limit that first number to be only numbers other than one, then Examiner still believes that this shared technical feature would at the very least be considered an obvious variant to that disclosed in Mancosu.  In other words, if that international search report listed Mancosu as a single reference 103 reference (i.e. a “Y” reference) instead of a 102 reference (i.e. an “X” reference), this shared technical feature would still not be a special shared technical feature because it is not contributing over the prior art if it’s still obvious over the prior art.  Fourthly, as noted in this instant Office action within the prior art rejection section under 35 USC 103, the particular Mancosu reference mentioned in the ISR is not actually utilized; one or more different references are, including a different primary reference (Kollmitzer).  As such, even if, arguendo, the particular Mancosu reference mentioned in the ISR did not disclose, teach, suggest, or render obvious this particular shared technical feature, one or more different references described below do, thus making this shared technical feature a non-special shared technical feature.  Therefore, Examiner is not persuaded by this argument and is making the restriction requirement dated 16 Jun 22 FINAL.  Non-elected Claims 47-48 are hereby treated as being withdrawn by the Examiner, whereas elected Claims 29-46 will be examined herein.
Priority
Examiner acknowledges that the instant application is a 371 national stage entry (filed 22 Jun 20) of PCT/EP2018/082197, filed 22 Nov 18, which itself claims foreign priority to EP 17203640.2, filed 24 Nov 17 (and a certified copy of said EP document has been placed in the file wrapper as of 15 May 20, as required by 37 CFR 1.55).  However, the international search report of the PCT application indicates that some of the subject matter from the later filed PCT specification was added after the originally filed EP specification (note that the Examiner of the PCT application stated that Page 14 Line 17 to Page 16 Line 11 introduced at least two new aspects to the invention).  The current Examiner also notes that the current specification of the instant application (which appears to coincide with specification of the PCT application) does include “In a seventh aspect…” (“the use, for monitoring a tire of a vehicle, of an accelerometer, or other inertial sensor, of a monitoring unit comprising a tire temperature sensor and/or a tire pressure sensor, wherein the accelerometer, or other inertial sensor, is operated at low sampling frequency…”) and “In an eight aspect” (“a method of monitoring a tire of a vehicle…”); however, the claimed foreign priority EP document does not mention these additional aspects of the invention (it does not go beyond “In a sixth aspect…”).  As such, it is clear that some of the subject matter in the instant application may not comprise proper support from the earlier filed EP application (effective filing date of 24 Nov 17), and instead may only have proper support from the later filed PCT application (effective filing date of 22 Nov 18).  Based on this, if during prosecution on the instant application there ever comes a time when a particular prior art reference used in a prior art rejection can only pre-date the filing date of the PCT application (22 Nov 18) but cannot pre-date the filing date of the foreign priority EP application (24 Nov 17), the Applicant may rightly assume that the prior art rejection utilizing one or more of these types of references was only made because the Examiner could not find proper support for at least one limitation in those claims being rejected under this condition within the earlier filed foreign priority EP application.  If this occurs and Applicant believes that there is proper support for all of the prior art rejected limitations that fall under this condition, Applicant may traverse the rejection/-s and provide one or more particular paragraph numbers from the earlier filed foreign priority EP application where they believe sufficient support is found (note that this is called “perfecting” the claims), and if the Examiner is persuaded then those rejections will be withdrawn at that time.
Information Disclosure Statement
Examiner has marked considered all of the references in the IDS submitted on 15 May 20.
Claim Interpretation
Firstly, Claim 41 uses the term “and/or”, which under Broadest Reasonable Interpretation (BRI) may be considered the broader “or”.
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because these claim limitations use a generic placeholder that are each coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by any structural modifier.  Such claim limitations are: “at least one sensing element adapted to…”, utilized for the first time in independent Claim 29 but also (or a variation such as “at least one further sensing element adapted to…”) used in dependent Claims 39, 41, and 43.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“at least one sensing element” / “at least one further sensing element”: based on the claim language stating that this/these sensing elements are part of a monitoring unit, and based on the specification discussing various sensors being required for a “tire rotation-triggered monitoring unit” (as opposed to a generic monitoring unit discussed in the background), this/these sensing elements is/are being interpreted to be one or more of (a) a temperature sensor and/or a pressure sensor, and/or (b) an accelerometer and/or another inertial sensor.  While not required (as one or more of (a) and/or (b) is still definite structure), it is suggested by the Examiner to break this broad term down into two separate narrower terms, specifically, at least one first sensing element comprising at least one of a temperature sensor and/or a pressure sensor, and at least one second sensing element comprising at least one of an accelerometer and/or another inertial sensor.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structures to perform the claimed functions); or (2) present a sufficient showing that the claim limitations each recite sufficient structure to perform the claimed function/-s so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 32 is objected to because of the following informalities:  This claim attempts to put a limit on the minimum number of measurements per tire round trip by first stating “at least 0.5 measurements per tire round trip”, but then states “, at least 0.75 measurements per tire round trip, or at least 1 measurement per tire round trip”.  Since there is an “or” separating these three options, the least restrictive option would be considered under Broadest Reasonable Interpretation (BRI), which means that the at least 0.5 measurements per tire round trip is really the only limitation here that matters, and the other options for 0.75 or 1 should be deleted.  Note that there are other similar examples of redundant limitations (i.e. with non-patentable weight) per at least Claim 29 as described in the 35 USC 112(b) rejection below, but due to that claim’s additional use of the subjective indefinite term “about” it is not being listed in this Claim Objections section.  Appropriate corrections are suggested but not required.  
Claims 40 and 43 are objected to because of the following informalities: these claims include a “(PL)” following phrases relating to a length; however, all other terms used throughout the entire claim set refrain from using acronyms or drawing reference characters, so for the sake of clarity and consistency, it is suggested but not required to remove these “(PL)” terms.
Claims 44 and 45 are objected to because of the following informalities: each of these claims list possible options preceded by an “at least one of the following…”; however, if there is still a possibility of there being more than just one, then instead of separating the 2nd-to-last option and the last option with an “or” (which would make sense if the list of options was preceded with “one of the following….”), it appears that these uses of “or” should instead be “and/or” (which instead indicates that it could be only one of these options or more than one of these options).  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29-31 and 46 (and Claims 32-45 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims discuss open ended subjective (and thus indefinite) ranges.  Claim 29 states “at a sampling frequency lower than about 1.5 kHz, wherein the sampling frequency is higher than about 50 Hz”, but the use of the words “about” means that there is not a definitive range here.  Furthermore, Claim 29 then states “, or higher than about 150 Hz”, which if it not for the “or” (making it narrower than the other listed minimum, and thus containing no patentable weight since BRI would cause one to select the broader minimum of about 50 Hz) would essentially render the previous minimum of about 50 Hz obsolete (and makes one question why it would be mentioned at all), and again using the subjective term “about”.  Dependent Claims 30-31 and 46 have similar issues.  Claim 30 states “wherein the sampling frequency is lower than about 750 Hz”, thus narrowing the previous maximum of about 1.5 kHz (from Claim 29), but while using the subjective term “about”.  Claim 31 states “wherein the sampling frequency ranges from about 150 Hz to about 600 Hz, thus narrowing the previous minimum of about 50 Hz (from Claim 29) and narrowing the previous maximum of about 1.5 kHz (from Claim 29), but again while using the subjective term “about” twice.  Claim 46 has a similar issue by stating “wherein the predetermined maximum amount of time is about 10 seconds”, which again uses that subjective term “about”.  Appropriate corrections are required.
Claims 29, 32-34, 36-38, and 44-45 (and Claims 30-31, 35, 39-43, and 46 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 29’s step a) requires at least one sensing element adapted to measure “at least one quantity”, but then later in in this claim and dependent Claims 32-34, 36-38, and 44-45, these claims merely reference “the quantity” or “the measured quantity”, which lack proper antecedent basis since there could be more than one measured quantity (based on the “at least one” preceding the word “quantity”) and it’s not clear in that case which one that term is referring.  For purposes of compact prosecution, Examiner is interpreting (1) “measuring the quantity” in step c) of Claim 29 to instead say “measuring the at least one quantity”, (2) “for each measurement of the quantity” in step d) of Claim 29 to instead say “for each measurement of the at least one quantity”, (3) “determining whether the measured quantity has a value” in step d) of Claim 29 to instead say “determining whether a first measured quantity has a value”, and (4) all other uses of “the quantity” or “the measured quantity” in dependent Claims 32-34, 36-38, and 44-45 to instead say “the first measured quantity”.  Appropriate corrections are required.
Claims 39, 41, and 43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, with regards to Claim 39, this claim appears to be discussing two separate limitations which should be separated by a comma or a semi-colon (separating the portion about where the monitoring unit is secured from the portion about what the at least one sensing element is measuring).  Secondly, Claim 39 bring in “at least one sensing element” again, even though it was already mentioned in independent Claim 29 (which this claim is dependent upon), thus creating indefiniteness as to whether this term is a different at least one sensing element (and if so, it needs to be properly differentiated from what was mentioned in Claim 29 by saying “at least one first sensing element” and “at least one second sensing element”, respectively, or the like), or if it meant to be the same at least one sensing element (and if so, subsequent uses should instead begin with a “the” or “said”).  For purposes of compact prosecution, Examiner is interpreting Claim 39 to instead read “the monitoring unit is secured to a crown portion of the tire, and wherein theis adapted to measure at least a radial acceleration of the crown portion during rotation of the tire.  Relating to Claims 41 and 43, these claims appear to bring in “at least one further sensing element”; however, based on the 35 USC 112(f) interpretation of “at least one sensing element” and the functionalities described by these two claims, it appears that this “at least one further sensing element” is in fact the same thing as “at least one sensing element” and thus should not have the word “further” and thus should be preceded by a “the” or “said”.  As such, for purposes of compact prosecution, Examiner is interpreting Claim 41 to instead read “wherein the is adapted to measure a tire pressure and/or a tire temperature”, and Claim 43 to instead read “wherein the is adapted to measure a tire pressure, and a load exerted on the tire by the vehicle is estimated based on the length 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-33 and 35-41 are rejected under 35 U.S.C. 103 as being obvious over Kollmitzer et al. (US 2019/0118591, filed 19 Oct 17), herein “Kollmitzer”.
Regarding Claim 29 (independent), Kollmitzer renders obvious a method for monitoring a tire of a vehicle (“a method 100 for determining the time information of a contact patch event of a tire”, Paragraph 51), the method comprising:
a) associating a monitoring unit with the tire (“For direct TPMS, modules—comprising at least of a pressure sensor, control logic, a radio frequency (RF) transmitter and a source for electrical energy—are mounted on the tire. Each module measures the inflation pressure and transmits this value together with module identification (ID) via RF to the electronic control unit (ECU) in the vehicle…mapping the module IDs to the individual tires”, Paragraphs 4-5, “a tire 200 with a tire-mounted TPMS module 300”, Paragraph 48), wherein the monitoring unit comprises at least one sensing element adapted to measure at least one quantity descriptive of deformations of the tire (“comprising a sensor configured to measure at least a radial acceleration component of the tire, a controller coupled to the sensor”, Paragraph 22, “FIG. 5 shows a typical acceleration-signal acquired by a radial accelerometer of a tire-mounted TPMS module”, Paragraph 49, “Because the nearly vanishing acceleration during the contact patch event is so prominent, the subsequent angular position can be estimated, which makes it convenient to use this feature for tire localization”, Paragraph 50, “Shortly before entering and leaving the contact patch, the tire has to deform significantly. This increases the local curvature of the TPMS module's trajectory. Thus, the experienced acceleration is also increased”, Paragraph 54, “information on the rotational rate of the tire may be determined by deriving T.sub.rev from the average radial acceleration <a> and the geometrical tire radius R…R is approximated by the geometrical tire radius and v by the tire's velocity…velocity v is related to the period of the revolution T.sub.rev and the effective tire radius R.sub.eff”, Paragraphs 55-56);
b) fitting the tire to a wheel of the vehicle and operating the vehicle to cause rotation of the tire on a rolling surface, wherein, due to the fitting and operating, the tire is deformed to form a contact area between the tire and the rolling surface (“tire 200 forms a contact patch 202 with the road 201 as it rotates…A “contact patch event” occurs when the tire-mounted module 300 is located in the contact patch 202. In other words, the contact patch event occurs when the outer surface of the tire where the module 300 is mounted touches the road surface 201”, Paragraph 48, “In the contact patch, however, when the module is close to the road surface, the acceleration experienced by the TPMS module is nearly zero. Shortly before entering and leaving the contact patch, the tire has to deform significantly. This increases the local curvature of the TPMS module's trajectory. Thus, the experienced acceleration is also increased”, Paragraph 54);
c) during the rotation of the tire, measuring the at least one quantity within an amount of time (“step 120, obtaining a sequence of samples indicative of at least an acceleration component during at least one rotation of the tire”, Paragraph 51, “obtaining the information indicative of the rotational rate of the tire comprises collecting preliminary samples indicative of at least an absolute radial acceleration component of the tire, determining an average absolute radial acceleration from the preliminary samples 113, updating the sampling time after each preliminary sample is taken 114, and estimating the duration of a rotation of the tire based on the average absolute radial acceleration 112”, Paragraph 61, “During the sampling step 120, the N acceleration samples are acquired within the sampling time T.sub.s, and stored in the memory”, Paragraph 64) at a sampling frequency lower than “determine an optimal sampling rate based on the information indicative of the rotational rate of the tire. The sampling rate could be reduced for slower rotational speeds in order to save electric charge”, Paragraph 12, “calculated sampling times Ts might have to be mapped onto the range of realizable sampling times on a specific hardware”, Paragraph 60, “In order to guarantee that at least one contact patch event occurs, at least a certain number N of samples have to be acquired per tire revolution. For properly inflated tires and reasonable tire load, the contact patch length will remain within a certain range. This range determines the necessary number N of samples per tire revolution. The number N of samples per tire revolution could be adapted based on the inflation pressure…With increasing inflation pressure, the contact patch length decreases and the number N of samples per tire revolution should be increased as well”, Paragraph 62, “step 170, wherein the sampling rate T.sub.s to be used in step 120 is determined. In some examples the method comprises determining a sample rate for the samples of the sequence of samples based on the information indicative of the rotational rate of the tire. This can be quickly determined from T.sub.s=T.sub.rev/N. At the end of step 170, the tire revolution period T.sub.rev, the potentially optimal sampling time T.sub.s, and the average (median) acceleration <a> are available with a sufficient precision”, Paragraph 63; note that Kollmitzer does not specifically mention a specific range for the optimum sampling rate (as it obviously changes based on at least the tire’s rotational rate), although one of ordinary skill in the art would find any specific “optimum range” obvious over Kollmitzer, since it has been held that (a) where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and (b) discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)));
d) for each measurement of the at least one quantity performed in c), determining whether a first measured quantity has a value representative of a passage of the monitoring unit in correspondence with the contact area (“In the contact patch, however, when the module is close to the road surface, the acceleration experienced by the TPMS module is nearly zero. Shortly before entering and leaving the contact patch, the tire has to deform significantly. This increases the local curvature of the TPMS module's trajectory. Thus, the experienced acceleration is also increased”, Paragraph 54, “In order to guarantee that at least one contact patch event occurs, at least a certain number N of samples have to be acquired per tire revolution”, Paragraph 62, “At least one sample a[j] 503 is acquired in the contact patch (“reference sample”), whose value is close to zero”, Paragraph 72), to obtain a first number of passages of the monitoring unit in correspondence with the contact area within the amount of time (“At the end of step 170, the tire revolution period T.sub.rev, the potentially optimal sampling time T.sub.s, and the average (median) acceleration <a> are available with a sufficient precision…During the sampling step 120, the N acceleration samples are acquired within the sampling time T.sub.s, and stored in the memory. Because T.sub.rev=N*T.sub.s, this sampling lasts in total for one tire revolution. Alternatively, one could acquire more samples for a longer time span, e.g. 1.2*T.sub.rev, as guard against eventual errors”, Paragraphs 63-64, “Step 140 repeats the process of step 120 in order to obtain a second sequence of samples. Step 150 repeats the process of step 130 in order to determine a second reference sample in the second sequence of samples…Hence, in some examples the method may comprise obtaining another sequence of samples 140 indicative of at least the radial acceleration component during at least another rotation of the tire, and determining another position of another reference sample 150 in the other sequence. The position of the other reference sample is indicative of the time information of the contact patch event of the rolling tire. The method may further comprise determining improved information indicative of the rotational rate of the tire 160 based on the position of the reference sample and the other position of the other reference sample. After step 150, two consecutive contact patch events are known (by means of the two reference samples). Thus, in step 160, T.sub.rev can be determined with great accuracy by finding the time difference between these two consecutive contact patch events. This value can then be compared to the estimated value in step 110”, Paragraphs 84-85, “In order to improve the confidence in the result, the algorithm steps (b)-(c) can be repeated, steps 140 and 150. Thus, two consecutive contact patches would be available. The time between these consecutive contact patches is a precise measure for the tire revolution period Trev 160, which could be compared against its initial estimate from step (a)”, Paragraph 94);
e) estimating at least one parameter related to the tire based on the first number, the sampling frequency, and the amount of time (“determining time information of at least one contact patch event of a rolling tire and a method for locating a tire”, Paragraph 1, “The time information is representative of at least one temporal characteristic of the contact patch event. Such time information may comprise a single point during, a duration of, or some other time characteristic of the contact patch event”, Paragraph 10, “the contact patch length will remain within a certain range. This range determines the necessary number N of samples per tire revolution…With increasing inflation pressure, the contact patch length decreases and the number N of samples per tire revolution should be increased as well”, Paragraph 62); and
f) performing the monitoring of the tire based on the at least one parameter estimated (“enable tire localization from this information as well”, Paragraph 10, “determining a position of at least one reference sample in the sequence, wherein the position of the at least one reference sample is indicative of the time information of the contact patch event of the rolling tire”, Claim 1).
Regarding Claim 30, Kollmitzer renders obvious the method according to Claim 29, and Kollmitzer further renders obvious that the sampling frequency is lower than note that Kollmitzer does not specifically mention a specific range for the optimum sampling rate (as it obviously changes based on at least the tire’s rotational rate), although one of ordinary skill in the art would find any specific “optimum range” obvious over Kollmitzer, since it has been held that (a) where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and (b) discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980))).
Regarding Claim 31, Kollmitzer renders obvious the method according to Claim 29, and Kollmitzer further renders obvious that the sampling frequency ranges from note that Kollmitzer does not specifically mention a specific range for the optimum sampling rate (as it obviously changes based on at least the tire’s rotational rate), although one of ordinary skill in the art would find any specific “optimum range” obvious over Kollmitzer, since it has been held that (a) where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and (b) discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980))).
Regarding Claim 32, Kollmitzer renders obvious the method according to Claim 29, and Kollmitzer further renders obvious that the sampling frequency is chosen in order to obtain, for a vehicle speed up to 100 km/h, an average number of measurements of the first measured quantity having a value representative of a passage of the monitoring unit in correspondence with the contact area of at least 0.5 measurements per tire round trip“determine an optimal sampling rate based on the information indicative of the rotational rate of the tire. The sampling rate could be reduced for slower rotational speeds in order to save electric charge”, Paragraph 12, “determining an average of the at least two samples indicative of an absolute radial acceleration component. While acquiring the preliminary samples, a cumulative moving average (or calculated median) can be used, updating the sampling time T.sub.s according to T.sub.s=T.sub.rev/N after every acquisition. In other words, whenever a new sample is acquired, the (updated) average acceleration, T.sub.rev, is calculated and then the sampling time T.sub.s can be calculated, which is used for the next sample. Measurements and simulations have shown that few, e.g. four, acceleration samples suffice to estimate T.sub.rev, if these samples are also sampled at reasonable intervals…whenever a new sample is acquired, the average (median) acceleration is estimated, from which an optimal sampling time Ts is estimated and subsequently used for the next sample”, Paragraphs 58-59, “In order to guarantee that at least one contact patch event occurs, at least a certain number N of samples have to be acquired per tire revolution. For properly inflated tires and reasonable tire load, the contact patch length will remain within a certain range. This range determines the necessary number N of samples per tire revolution. The number N of samples per tire revolution could be adapted based on the inflation pressure…With increasing inflation pressure, the contact patch length decreases and the number N of samples per tire revolution should be increased as well”, Paragraph 62, “step 170, wherein the sampling rate T.sub.s to be used in step 120 is determined. In some examples the method comprises determining a sample rate for the samples of the sequence of samples based on the information indicative of the rotational rate of the tire. This can be quickly determined from T.sub.s=T.sub.rev/N. At the end of step 170, the tire revolution period T.sub.rev, the potentially optimal sampling time T.sub.s, and the average (median) acceleration <a> are available with a sufficient precision”, Paragraph 63, “At least one sample a[j] 503 is acquired in the contact patch (“reference sample”), whose value is close to zero”, Paragraph 72; note that Kollmitzer does not specifically mention a specific range for vehicle speeds to execute this method, although one of ordinary skill in the art would find any specific “optimum range” of vehicle speeds obvious over Kollmitzer, since it has been held that (a) where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and (b) discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980))).
Regarding Claim 33, Kollmitzer renders obvious the method according to Claim 29, and Kollmitzer further discloses that the measurement of the first measured quantity is performed to obtain a sequence of measurements of the first measured quantity, the method further comprising extracting from the sequence a set of measurements representative of passages of the monitoring unit in correspondence with the contact area to obtain the first number of passages (“Because the nearly vanishing acceleration during the contact patch event is so prominent, the subsequent angular position can be estimated, which makes it convenient to use this feature for tire localization”, Paragraph 50, “the method comprises determining a sample rate for the samples of the sequence of samples based on the information indicative of the rotational rate of the tire”, Paragraph 63, “one could acquire more samples for a longer time span, e.g. 1.2*T.sub.rev, as guard against eventual errors”, Paragraph 64, “obtaining information indicative of a rotational rate of the tire may comprise obtaining at least two samples indicative of an absolute radial acceleration component, and determining an average radial acceleration of the at least two samples indicative of the absolute radial acceleration component”, Paragraph 67, “At least one sample a[j] 503 is acquired in the contact patch (“reference sample”), whose value is close to zero”, Paragraph 72).
Regarding Claim 35, Kollmitzer renders obvious the method according to Claim 29, and Kollmitzer further discloses that the method further comprises:
determining an overall number of measurements based on the sampling frequency and the amount of time, wherein the estimating at least one parameter is performed based on the first number and the overall number (“In order to guarantee that at least one contact patch event occurs, at least a certain number N of samples have to be acquired per tire revolution”, Paragraph 62, “During the sampling step 120, the N acceleration samples are acquired within the sampling time T.sub.s, and stored in the memory. Because T.sub.rev=N*T.sub.s, this sampling lasts in total for one tire revolution. Alternatively, one could acquire more samples for a longer time span, e.g. 1.2*T.sub.rev, as guard against eventual errors. The acceleration samples in the following are denoted by a[i], where the sample counter i runs from 0 to (N−1)”, Paragraph 64).
Regarding Claim 36, Kollmitzer renders obvious the method according to Claim 29, and Kollmitzer further renders obvious that the determination of whether the first measured quantity has a value representative of a passage of the monitoring unit in correspondence with the contact area is performed by defining a threshold value and comparing the value of the first measured quantity with the threshold value (“aborting the method if at least one sample of the sequence of samples exceeds a predefined interval based on the average radial acceleration of the at least two absolute radial acceleration samples. The method may be aborted in case a sample is implausible. This would save electric charge, prevent the output of erroneous results and thus increase the robustness of the method”, Paragraph 16, “As a guard against potential errors, and in order to save precious charge in the tire-mounted module, several examples involve 180 validating the obtained data and 181 aborting the method if the data exceeds a predefined threshold. Thus, the system can avoid wasting energy on invalid data collection, processing, and/or transmission”, Paragraph 65, “One validation step, 182, involves comparing every freshly acquired acceleration sample against a certain interval. This interval can be derived from the average (median)<a> from step 113. A reasonable interval could be, e.g. [−0.1, 2]*<a>. If a sample is not within this interval, the method should be aborted. This measure potentially saves charge in case of bad signal quality, e.g. due to bad road conditions”, Paragraph 67, “the validation of the samples of the sequence of samples may comprise determining a second average radial acceleration of the sequence of samples indicative of the radial acceleration component, and aborting the method if a difference between the first and the second average radial acceleration exceeds a predefined threshold”, Paragraph 68, “the determination of a position of a reference sample in the sequence may comprise determining information indicative of a match between the sequence of samples and variations of a sequence of reference values. The sequence of reference values comprises at least one outlier value and the variations of the sequence of reference values comprise variations of different locations of the outlier value within the sequence. The method may comprise determining the position of the reference sample in the sequence of samples based on the match. Another validation step, 184, can now be performed. The fit quality can be assessed from the norm X(j) of the residuals after the fit. If the norm of the residuals is too large, the execution should be aborted in order to save charge. In other words, in some examples the sequence of samples is indicative of at least an absolute radial acceleration component. The validation of the samples of the sequence of samples may then comprise determining a sequence of norm values. The sequence of norm values may be indicative of accumulated magnitudes of the differences of samples of the sequence of samples and variations of a sequence of reference values. The validation may further comprise aborting the method if at least one norm value of the sequence of norm values exceeds a predefined threshold”, Paragraphs 75-76).
Regarding Claim 37, Kollmitzer renders obvious the method according to Claim 36, and Kollmitzer further discloses that:
the measurement of the first measured quantity is performed to obtain a sequence of measurements of the first measured quantity (“the method comprises determining a sample rate for the samples of the sequence of samples based on the information indicative of the rotational rate of the tire”, Paragraph 63, “one could acquire more samples for a longer time span, e.g. 1.2*T.sub.rev, as guard against eventual errors”, Paragraph 64, “obtaining information indicative of a rotational rate of the tire may comprise obtaining at least two samples indicative of an absolute radial acceleration component, and determining an average radial acceleration of the at least two samples indicative of the absolute radial acceleration component”, Paragraph 67, “At least one sample a[j] 503 is acquired in the contact patch (“reference sample”), whose value is close to zero”, Paragraph 72),
the method further comprising extracting from the sequence a set of measurements representative of passages of the monitoring unit in correspondence with the contact area to obtain the first number of passages (“FIG. 5 shows a typical acceleration-signal acquired by a radial accelerometer of a tire-mounted TPMS module. Ignoring higher frequency components, most of the data is constant and lies close to the baseline 501 (close to 400 m/s.sup.2 for the exemplary signal in FIG. 5), when the tire-mounted TPMS module 300 is not in the contact patch (acceleration samples acquired in this region are furthermore denoted as a[i]). As the module 300 enters the contact patch event, a sharp spike in the acceleration profile occurs at 502 followed by a near-zero reading during the contact patch event 503 (acceleration samples acquired in the contact patch are furthermore denoted as a[j])”, Paragraph 49), and
wherein the extraction of the set of measurements from the sequence of measurements is performed by selecting measurements of the sequence based on a comparison with the threshold value (“aborting the method if at least one sample of the sequence of samples exceeds a predefined interval based on the average radial acceleration of the at least two absolute radial acceleration samples. The method may be aborted in case a sample is implausible. This would save electric charge, prevent the output of erroneous results and thus increase the robustness of the method”, Paragraph 16, “As a guard against potential errors, and in order to save precious charge in the tire-mounted module, several examples involve 180 validating the obtained data and 181 aborting the method if the data exceeds a predefined threshold. Thus, the system can avoid wasting energy on invalid data collection, processing, and/or transmission”, Paragraph 65, “One validation step, 182, involves comparing every freshly acquired acceleration sample against a certain interval. This interval can be derived from the average (median)<a> from step 113. A reasonable interval could be, e.g. [−0.1, 2]*<a>. If a sample is not within this interval, the method should be aborted. This measure potentially saves charge in case of bad signal quality, e.g. due to bad road conditions”, Paragraph 67, “the validation of the samples of the sequence of samples may comprise determining a second average radial acceleration of the sequence of samples indicative of the radial acceleration component, and aborting the method if a difference between the first and the second average radial acceleration exceeds a predefined threshold”, Paragraph 68, “the determination of a position of a reference sample in the sequence may comprise determining information indicative of a match between the sequence of samples and variations of a sequence of reference values. The sequence of reference values comprises at least one outlier value and the variations of the sequence of reference values comprise variations of different locations of the outlier value within the sequence. The method may comprise determining the position of the reference sample in the sequence of samples based on the match. Another validation step, 184, can now be performed. The fit quality can be assessed from the norm X(j) of the residuals after the fit. If the norm of the residuals is too large, the execution should be aborted in order to save charge. In other words, in some examples the sequence of samples is indicative of at least an absolute radial acceleration component. The validation of the samples of the sequence of samples may then comprise determining a sequence of norm values. The sequence of norm values may be indicative of accumulated magnitudes of the differences of samples of the sequence of samples and variations of a sequence of reference values. The validation may further comprise aborting the method if at least one norm value of the sequence of norm values exceeds a predefined threshold”, Paragraphs 75-76).
Regarding Claim 38, Kollmitzer renders obvious the method according to Claim 36, and Kollmitzer further renders obvious that the method further comprises:
setting an initial value of the threshold before starting the measurement of the first measured quantity (see appropriate citations per the rejection of Claim 36, which are not being repeated for the sake of brevity, wherein any of the pre-determined thresholds are set to an initial value by virtue of them being described as pre-determined), and
adjusting the threshold value in response to variations of a rotation speed of the tire (“determine an optimal sampling rate based on the information indicative of the rotational rate of the tire. The sampling rate could be reduced for slower rotational speeds in order to save electric charge…information indicative of a rotational rate of the tire may be determined by first estimating the tire revolution period T.sub.rev from a few preliminary acceleration samples (or similar method). Further examples may determine a sample rate for the preliminary samples indicative of the absolute radial acceleration component, wherein the sampling rate is updated after each sample is acquired”, Paragraphs 12-13, “The controller may be further configured to validate the samples of the sequence of samples based on the information indicative of the rotational rate of the tire”, Paragraph 23, “validating the sequence of samples based on the information indicative of the rotational rate of the tire”, Claim 6; note that while Kollmitzer does not specifically discuss that the various “data validations” done “based on the information indicative of the rotational rate of the tire” involve specifically updating/adjusting one or more of the cited-to threshold values, however, this is certainly an obvious variant to Kollmitzer as it is certainly old and well known in the art that relatively higher tire rotational speeds will yield relatively higher variations in radial accelerations between each near-zero contact patch and the high accelerations just before/after each contact patch, and will have relatively higher mechanical vibrations as well, so it would be merely a matter of obvious design choice to dynamically reduce the appropriate data validation thresholds at lower speeds while increasing the appropriate data validation thresholds at higher speeds in order to effectively maintain a fairly steady amount of acceptable data (as compared to otherwise having a much larger amount of invalidated data at higher speeds in the case of non-dynamic thresholds)).
Regarding Claim 39, Kollmitzer renders obvious the method according to Claim 29, and Kollmitzer further discloses that:
the monitoring unit is secured to a crown portion of the tire (“tire-mounted TPMS modules are mounted on the inner liner of the tire. As the tire spins during vehicle movement, such tire-mounted TPMS modules follow roughly a trajectory corresponding to the tire's circumference. In the vehicle-frame, i.e. a coordinate system which is fixed to the vehicle, the tires' circumferences and thus the trajectories resemble flattened circles, where the flat is determined by the contact patch (footprint) between the tire and the ground”, Paragraph 7), and
wherein theis adapted to measure at least a radial acceleration of the crown portion during rotation of the tire (“The determining of the information indicative of the acceleration component of the tire may comprise obtaining at least two samples indicative of an absolute radial acceleration component, and determining an average of the at least two samples indicative of an absolute radial acceleration component. Averaging the at least two samples may increase the reliability or accuracy of the absolute radial acceleration component”, Paragraph 14, “FIG. 5 shows a typical acceleration-signal acquired by a radial accelerometer of a tire-mounted TPMS module”, Paragraph 49).
Regarding Claim 40, Kollmitzer renders obvious the method according to Claim 29, and Kollmitzer further discloses that the at least one parameter related to the tire is a length of the contact area during rotation“The time information is representative of at least one temporal characteristic of the contact patch event. Such time information may comprise a single point during, a duration of, or some other time characteristic of the contact patch event”, Paragraph 10, “the contact patch length will remain within a certain range. This range determines the necessary number N of samples per tire revolution…With increasing inflation pressure, the contact patch length decreases and the number N of samples per tire revolution should be increased as well”, Paragraph 62).
Regarding Claim 41, Kollmitzer renders obvious the method according to Claim 29, and Kollmitzer further discloses that the is adapted to measure a tire pressure and/or a tire temperature (“For direct TPMS, modules—comprising at least of a pressure sensor, control logic, a radio frequency (RF) transmitter and a source for electrical energy—are mounted on the tire. Each module measures the inflation pressure and transmits this value together with module identification (ID) via RF to the electronic control unit (ECU) in the vehicle…mapping the module IDs to the individual tires”, Paragraphs 4-5, “For TPMS (tire pressure monitoring system) modules, determining the inflation pressure is of course easily accomplished”, Paragraph 62).
Claim 34 and 44-46 are rejected under 35 U.S.C. 103 as being obvious over Kollmitzer in view of Takasuka et al. (US 2020/0348167, based on foreign priority to JP6907965B2, filed 1 Feb 18), herein “Takasuka”.
Regarding Claim 34, Kollmitzer renders obvious the method according to Claim 29, but Kollmitzer remains silent in that the method further comprises: g) interrupting the measurement of the first measured quantity after at least one occurrence of a measurement of the first measured quantity having a value representative of a passage of the monitoring unit in correspondence with the contact area; and h) starting again the measurement of the first measured quantity after a switch off time; wherein the estimating at least one parameter comprises calculating a second number of virtual measurements based on the sampling frequency and the switch off time.  However, this limitation is taught by Takasuka (“each tire side device 1 is in a sleep state before the vehicle travels, but is activated when the vehicle starts to travel. For example, the control unit 11 activates each function in the sleep state by inputting the detection signal of the vibration sensor unit 10 and detecting the rotation of the tire 3, that is, the traveling of the vehicle based on the waveform of the detection signal exceeding a predetermined threshold value. Then, the control unit 11 execute the data transmission processing shown in FIG. 8 every predetermined control cycle by the waveform processing unit 11a, the position estimation unit 11b and the transmission timing generation unit 11c”, Paragraph 81, “when the vehicle stops and the control unit 11 enters the sleep state”, Paragraph 132; wherein the measurement interruption is when the vehicle stops and the switch off time is the duration the vehicle is stopped and the measurement starting again is upon the vehicle moving again, and since each measurement/control cycle is unique, there is a different number of measurements done in each one, which is of course effected by the rotational speed of the tire in each cycle based on the original disclosure of Kollmitzer).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Kollmitzer to stop making measurements from a first cycle when the vehicle comes to a stop, remain in a sleep mode while the vehicle is at rest, and then begin measuring data in a new second cycle once the vehicle starts to move again, as taught by Takasuka, in order to save energy and/or data storage space by only making measurements when the vehicle is actually moving, and for restarting calculations after each stop since it is possible that the loading of the vehicle changed while it was stopped (which would in turn effect tire pressure and other variables effected by any changes in loading).
Regarding Claims 44-45, Kollmitzer renders obvious the method according to Claim 29, but Kollmitzer remains silent that the method further comprises: starting the measurement of the first measured quantity when at least one of the following access conditions is met: - a speed of the vehicle is comprised within a predetermined speed range, and/or - an absolute value of longitudinal acceleration of the vehicle is lower than a predetermined amount (per Claim 44), or that the method further comprises: stopping the measurement of the first measured quantity when at least one of the following stopping conditions is met: - an absolute value of longitudinal acceleration of the vehicle exceeds a predetermined acceleration threshold, - a speed of the vehicle is outside a predetermined speed range, and/or - the amount of time exceeds a predetermined maximum amount of time (per Claim 45).  However, these are taught by Takasuka (“each tire side device 1 is in a sleep state before the vehicle travels, but is activated when the vehicle starts to travel. For example, the control unit 11 activates each function in the sleep state by inputting the detection signal of the vibration sensor unit 10 and detecting the rotation of the tire 3, that is, the traveling of the vehicle based on the waveform of the detection signal exceeding a predetermined threshold value. Then, the control unit 11 execute the data transmission processing shown in FIG. 8 every predetermined control cycle by the waveform processing unit 11a, the position estimation unit 11b and the transmission timing generation unit 11c”, Paragraph 81, “when the vehicle stops and the control unit 11 enters the sleep state”, Paragraph 132).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Kollmitzer to enter a sleep mode when the vehicle is below a speed threshold (such as at a stop) but begin measuring data in an active mode when the vehicle is above the speed threshold (such as when it starts to move), as taught by Takasuka, in order to save energy and/or data storage space by only making measurements when the vehicle is actually moving.
Regarding Claim 46, Kollmitzer as modified by Takasuka renders obvious the method according to Claim 45, and Kollmitzer further renders obvious that the predetermined maximum amount of time is note that Kollmitzer does not specifically mention a specific a maximum amount of time allowed for executing this method, although one of ordinary skill in the art would find any specific “optimum range” or “optimum maximum” of this time obvious over Kollmitzer, since it has been held that (a) where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and (b) discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)); it should be further noted that this claim is dependent upon Claim 45 which only lists the predetermined maximum amount of time as one of three options for being used to decide when to stop measurements, and this was NOT the option that was rendered obvious by the combination of Kollmitzer and Takasuka per Claim 45).
Claims 42-43 are rejected under 35 U.S.C. 103 as being obvious over Kollmitzer in view of Mancosu et al. (US 2007/0240501), herein “Mancosu”.
Regarding Claims 42-43, Kollmitzer renders obvious the method according to Claim 29 and the method according to Claim 40, respectively, and Kollmitzer further discloses that the is adapted to measure a tire pressure (per Claim 43) (“For direct TPMS, modules—comprising at least of a pressure sensor, control logic, a radio frequency (RF) transmitter and a source for electrical energy—are mounted on the tire. Each module measures the inflation pressure and transmits this value together with module identification (ID) via RF to the electronic control unit (ECU) in the vehicle”, Paragraph 4, “For TPMS (tire pressure monitoring system) modules, determining the inflation pressure is of course easily accomplished”, Paragraph 62), but Kollmitzer remains silent that the at least one parameter related to the tire is a load exerted on the tire by the vehicle (per Claim 42) or that a load exerted on the tire by the vehicle is estimated based on the length “the load can be determined from a disclosed relationship between air moles, pressure, temperature and contact length, derived from the Ideal Gas Law”, Paragraph 9, “a method for determining a load exerted on a tyre fitted on a vehicle during a running of said vehicle on a rolling surface, the tyre comprising an equatorial plane, the method comprising the steps of: providing a concave upwards function F.sub.z=F.sub.z(PL.sub.c) of said tyre load versus a length of a contact region between said tyre and said rolling surface; estimating said length substantially at the equatorial plane; and deriving the tyre load corresponding to said estimated length from said function.”, Paragraph 15, “a measuring device 32 adapted to estimate a length of the contact region between the tyre 11 and the road (more generally, the rolling surface). The measuring device may preferably comprise a radial and/or tangential accelerometer…measuring device 32 may also include a pressure sensor and/or a temperature sensor”, Paragraph 58).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Kollmitzer to utilize pressure measurements of each tire of the vehicle and the length of the contact patch to compute the load exerted on each tire by the vehicle, as taught by Mancosu, in order to provide valuable data that could be useful for determining when a particular tire is overloaded and/or more prone to wear and tear based on it’s load, without needing a weight sensor, and/or provide a more accurate measurement of tire stress that may enable a more efficient use of the vehicle if said data is used to adjust tire pressure accordingly (“Tyre load, i.e., the supported weight, is a more difficult measurement but, unlike pressure, is a direct measurement of tyre stress. Tyres are selected for a particular vehicle based on the physical strength of their structure and/or material, as well as on the normal range of vehicle weight that they should support at specified nominal temperature and pressure. If the vehicle applies a load to a tyre in excess of the load range for which the tyre has been designed, the tyre is subjected to excessive stress and may fail or have its expected lifetime shortened…should the load vary from that assumed by the manufacturer, the tyres may be improperly inflated. Since the requisite pressure increases with load, the only option left is to assume the maximum load and specify a pressure accordingly. However, this maximum pressure can: 1) give a very hard ride; 2) reduce the tyre-to-road contact area available for braking; 3) wear out the center of the tyre tread prematurely. Thus, tyre load information is needed to properly inflate tyres”, Paragraphs 2-3 of Mancosu).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663